Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   January 05, 2015

The Court of Appeals hereby passes the following order:

A15I0090. ROBERT C. BEASLEY v. THE STATE.

      Robert C. Beasley was convicted of trafficking cocaine. He appealed, arguing
among other things that the trial judge’s failure to disclose a conflict of interest had
violated his due process rights. We vacated the conviction and remanded for a factual
determination of when Beasley and his counsel had first learned of the grounds for
disqualifying the trial judge. Beasley v. State, 328 Ga. App. 96 (761 SE2d 509)
(2014).
      On remand, the State proposed that Beasley be granted a new trial, but Beasley
opposed that offer and filed a “Brief of Legal Issues” arguing that a new trial would
place him in double jeopardy. Following a hearing, the trial court entered an order
granting Beasley a new trial. The court later certified its order for immediate review,
and Beasley filed this timely application for interlocutory appeal.
      Beasley’s “Brief of Legal Issues” was, in substance, a plea in bar on grounds
of double jeopardy. See Giles v. State, 257 Ga. App. 65, 69 (2) (570 SE2d 375)
(2002) (“[I]t is well established that there is no magic in nomenclature. A document
is to be construed by its substance or function, rather than by its name.”) (citation and
punctuation omitted). The trial court’s order granting a new trial was, in substance,
a denial of that plea in bar and therefore was directly appealable. See Malloy v. State,
293 Ga. 350, 352 (1) (744 SE2d 778) (2013); Patterson v. State, 248 Ga. 875 (287
SE2d 7) (1982).
      This Court will grant a timely application for interlocutory appeal if the order
is subject to direct appeal and the applicant has not otherwise filed a timely notice of
appeal. See Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246) (2004).
It appears that Beasley has not filed a notice of appeal; therefore, the application is
hereby GRANTED. Beasley shall have ten days from the date of this order to file a
notice of appeal in the trial court. The clerk of the trial court is directed to include a
copy of this order in the record transmitted to this Court.

                                         Court of Appeals of the State of Georgia
                                                                              01/05/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.